DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 02/25/2021.

Summary
Claims 1, 8, and 21 are amended.
Claims 23 and 24 are added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pauls on 03/09/2021.
The application has been amended as follows:

(Claim 1) has been amended to cancel newly added step ‘e’ and incorporate the claim elements of newly added claim 23 as follows:

--A method for an aseptic assembly of a multi-component medical device, comprising: 

b) providing a second component of the medical device in a second container having a second rupturable portion; 
c) sterilizing the first component in the first container using a first sterilization technique and sterilizing the second component in the second container using a second sterilization technique, wherein the first and second sterilization techniques are different and are selected from the group consisting of gas sterilization, irradiation sterilization, and thermal sterilization; 
d) joining the first and second containers to form a sterile kit wherein the first and second rupturable portions are arranged in an overlapping configuration which is aseptically sealed against the surroundings; 
e) transferring one of the components through the first and second rupturable portions and aseptically assembling the components to form the medical device as a sterile package; and 
wherein step e is performed within an interior space enclosed by the first and second containers and wherein the method further comprises removing the medical device assembled during step e from the first and second containers before using the medical device.--

(Claim 8) has been amended to correct for the cancellation of step f in claim 1 as follows: 
--The method according to claim 1, wherein step d is performed in a sterile environment and step e is performed after removing the sterile kit from the sterile environment.--

(Claim 21) has been amended to incorporate the claim elements of newly added claim 24 as follows: 
--An aseptic kit for a multi-component medical device, comprising: 
a first component of the medical device in a first container having a first rupturable portion and a second component of the medical device in a second container having a second rupturable portion, wherein the first component is maintained sterile by a first sterilization technique and the second component is maintained sterile by a second sterilization technique different than the first sterilization technique, the first and second sterilization techniques being selected from the group consisting of gas sterilization, irradiation sterilization and thermal sterilization; 
wherein the first and second containers are connected to each other such that the first and second rupturable portions are arranged in an overlapping configuration and wherein the first and second containers are bonded to each other to form an aseptic seal around the first and second rupturable portions; and wherein one of the first and second components is configured to be transferred through the first and second rupturable portions to assemble the medical device; and 
wherein the first rupturable portion is disposed on a lid attached to the first container, the lid being configured such that detachment of the lid from the first container allows removal of the medical device from the first and second containers before use of the medical device.--

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
Felt (WO 2008/070220) teaches a system for connecting a first component in a first container to a second component in a second container (see Fig 2) such that the first and second components are aseptically sealed against the surroundings. Felt further teaches transferring the first component through a rupterable portion to the second component (see Fig 3). However, Felt does not specifically teach or make obvious wherein the transferring is performed in an interior space to form a medical device, and removing the medical device assembled before use. Further, a modification of Felt to teach these elements appears to render the device of Felt inoperable, since a removal of the assembled device (as shown in Fig 3), would require removing the assembled first component from second component, thus negating the usefulness of the device of Felt. This would further introduce contaminants into the system, negating another objective of Felt, namely to assemble a medical device for sterile use.
Tenczar (US 4,030,494) teaches a system for assembling a fluid connector (see Figs 1-6), starting with a first component in a first container and a second component in a second container (see Figs 1 and 5) and pushing a first component through a rupturable portion (see Fig 6) for assembling with a second component. However, as with Felt, Tenczar does not specifically teach or make obvious wherein the transferring is performed in an interior space to form a medical device, and removing the medical device assembled before use. Similarly, a modification of Tenczar to teach these elements appears to render the device of Tenczar inoperable, since a removal of the assembled device (as shown in Figs 4 and 6), would require removing the assembled first component from second component, thus negating the usefulness of the device of Tenczar.
Polsky (US 2009/0061751 A1) teaches an isolation chamber for isolating substances from ambient. Though an argument may be made that the isolation chamber of Polsky could be used with Felt and Tenczar, no motivation to combine is readily apparent from the prior art. Further, the isolation chamber of Polsky would not teach or make obvious the claim elements of claim 1 and 21 not taught by Felt or Tenczar described above.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731